 



EXHIBIT 10.33

THE GOLDMAN SACHS AMENDED AND RESTATED
STOCK INCENTIVE PLAN
      DISCOUNT STOCK PROGRAM AWARD FOR CERTAIN PERSONS
PARTICIPATING IN THE GOLDMAN SACHS       EMPLOYEE BENEFIT TRUST
     This Award Agreement sets forth the terms and conditions of the award (your
“DSP Award”) under the       Discount Stock Program (the “DSP”), which is
granted to you under The Goldman Sachs Amended and Restated Stock Incentive Plan
(the “Plan”), including the portion of such award granted in connection with
your participation in the Goldman Sachs       Employee Benefit Trust (the
“EBT”).
     1. The Plan. Your DSP Award is made pursuant to the Plan, the terms of
which are incorporated in this Award Agreement. Capitalized terms used in this
Award Agreement that are not defined in this Award Agreement have the meanings
as used or defined in the Plan. References in this Award Agreement to any
specific Plan provision shall not be construed as limiting the applicability of
any other Plan provision.
     2. Award.
          (a) Form of Award. Your DSP Award is made up of “EBT Base Shares” held
in the EBT, “Base RSUs” (granted to you to the extent that the Trustees (as
defined below) have not purchased sufficient EBT Base Shares to meet fully your
request to purchase Shares (as defined below) for the purposes of the DSP),
“Ordinary Base Shares” (shares of common stock of The Goldman Sachs Group, Inc.
(“Shares”) delivered in respect of your Base RSUs, if any) and “Discount RSUs”
(granted in connection with your Base RSUs and EBT Base Shares in order to
effect a 25% discount on the purchase price of your aggregate Base Shares (as
defined below) and Base RSUs), each in the number specified in the applicable
statement. Your EBT Base Shares and Ordinary Base Shares are collectively
referred to herein as your “Base Shares.” Your Base RSUs and Discount RSUs
together are referred to as your “DSP RSUs.” A Base Share is a “Restricted
Share,” which is a Share that is subject to certain transfer restrictions and
other terms and conditions described in this Award Agreement (and, in the case
of the EBT Base Shares, the Trust Deed dated       entered into by Goldman Sachs
International and         as trustees of the EBT (the “Trustees”) and the
Contribution Agreement dated         entered into by the Firm and the Trustees).
An RSU is an unfunded and unsecured promise to deliver (or cause to be
delivered), subject to the terms and conditions of this Award Agreement, a Share
on the Delivery Date or as otherwise provided herein; until such delivery, the
holder of an RSU only has the rights of a general unsecured creditor, and no
rights as a shareholder of GS Inc.
          (b) Specific Terms Relating to EBT Base Shares. The Trustees have
purchased the number of EBT Base Shares specified in the applicable statement.
The Trustees shall hold the EBT Base Shares in accordance with the terms and
conditions of the Trust Deed and the Contribution Agreement (which includes
provisions identical to the Transfer Restrictions described in Paragraph 3(c)
below).
          (c) Certain Conditions Precedent. Your DSP Award is expressly
conditioned on: (i) your being a participant in the Goldman Sachs Partner
Compensation Plan or the Goldman Sachs Restricted Partner Compensation Plan on
the Date of Grant and your executing any agreement required in connection with
such participation; and (ii) your executing the related signature card and
returning it to the address designated on the signature card and/or by the
method designated on the signature card by the date specified. unless otherwise
determined by the Committee, your failure to meet these conditions will result
in the cancellation of your DSP Award. Your DSP Award is subject to all terms,
conditions and provisions of the Plan and this Award Agreement, including,
without limitation, the arbitration and choice of forum provisions set forth in
Paragraph 13. By executing the related signature card, you will have confirmed
your acceptance of all of the terms and conditions of this Award Agreement.

 



--------------------------------------------------------------------------------



 



          (d) Status under Shareholders’ Agreement. The Shares delivered with
respect to this DSP Award will be subject to the Goldman Sachs Shareholders’
Agreement to which you are a party, as amended from time to time (the
“Shareholders’ Agreement”), except those Shares will not be considered “Covered
Shares” as defined in the Shareholders’ Agreement. Your Base Shares will not
count toward satisfying your transfer restriction requirements under Section 2.1
of the Shareholders’ Agreement until the Transfer Restrictions described in
Paragraph 3(c) of this Award Agreement are removed.
        3. Vesting, Delivery and Transfer Restrictions.
          (a) Vesting.
          (i) EBT Base Shares. Except as provided in Paragraphs 2(b) and 2(c),
you shall be fully Vested in all of your Outstanding Base Shares on the Date of
Grant, and, subject to Paragraph 10, your Base Shares shall not be forfeitable
for any reason.
          (ii) Base RSUs. Except as provided in Paragraph 2(c), you shall be
fully Vested in all of your Outstanding Base RSUs, if any, on the Date of Grant,
and, subject to Paragraph 10, such Base RSUs shall not be forfeitable for any
reason.
          (iii) Discount RSUs. Except as provided in this Paragraph 3 and in
Paragraphs 2, 4, 5, 6, 7, 8, 10, 11 and 16, on each Vesting Date, you shall
become Vested in the number or percentage of your Outstanding Discount RSUs
specified next to such Vesting Date on the Award Statement (which may be rounded
to avoid fractional Shares). While continued active Employment is not required
in order to receive delivery of the Shares underlying your Discount RSUs that
are or become Vested, all other terms and conditions of this Award Agreement
shall continue to apply, and failure to meet such terms and conditions may
result in the termination of your Discount RSUs (as a result of which no Shares
underlying your Discount RSUs would be delivered).
          (b) EBT Base Shares/Delivery of Shares.
          (i) EBT Base Shares. EBT Base Shares will be held by the Trustees, in
accordance with Paragraph 2(b) hereof.
          (ii) Base RSUs. The Delivery Date with respect to your Base RSUs shall
be the date specified as such on your Award Statement, if that date is during a
Window Period or, if that date is not during a Window Period, the first Trading
Day of the first Window Period beginning after such date. For purposes of this
Agreement, a “Trading Day” is a day on which Shares trade in a regular way on
the New York Stock Exchange. Except as provided in this Paragraph 3 and in
Paragraphs 2, 8, 10, 11 and 16, in accordance with Section 3.23 of the Plan,
reasonably promptly (but in no case more than thirty (30) Business Days) after
the date specified as the Delivery Date, Ordinary Base Shares shall be delivered
by book entry credit to your Custody Account or to a brokerage account as
approved or required by the Firm.
          (iii) Discount RSUs. The Delivery Date with respect to your
Outstanding Vested Discount RSUs shall be the date specified as such on your
Award Statement, if that date is during a Window Period or, if that date is not
during a Window Period, the first Trading Day of the first Window Period
beginning after such date. Except as provided in this Paragraph 3 and in
Paragraphs 2, 4, 5, 6, 7, 8, 10, 11 and 16, in accordance with Section 3.23 of
the Plan, reasonably promptly (but in no case more than thirty (30) Business
Days) after any date specified as the Delivery Date (or any other date delivery
of Shares underlying your Outstanding Discount RSUs is called for hereunder),
Shares underlying the number or percentage of your then Outstanding Discount
RSUs with respect to which the Delivery Date (or other date) has occurred (which
number of Shares may be rounded to avoid fractional Shares) shall

2



--------------------------------------------------------------------------------



 



be delivered by book entry credit to your Custody Account or to a brokerage
account as approved or required by the Firm.
          (iv) Certain “Covered Employees.” Notwithstanding the foregoing, if
you are or become considered by GS Inc. to be one of its “covered employees”
within the meaning of Section 162(m) of the Code, then you shall be subject to
Section 3.21.3 of the Plan, as a result of which delivery of your Shares may be
delayed.
          (v) Right to Deliver Cash or Other Property. In accordance with
Section 1.3.2(i) of the Plan, in the discretion of the Committee, in lieu of all
or any portion of the Shares otherwise deliverable in respect of all or any
portion of your DSP RSUs, the Firm may deliver cash, other securities, other
Awards or other property, and all references in this Award Agreement to
deliveries of Shares shall include such deliveries of cash, other securities,
other Awards or other property.
          (c) Transfer Restrictions. Except as provided in Paragraphs 3(e),
4(a), 8 or 10, until the date specified on your Award Statement as the
“Transferability Date”: (i) your Base Shares shall not be permitted to be sold,
exchanged, transferred, assigned, pledged, hypothecated, fractionalized, hedged
or otherwise disposed of (including through the use of any cash-settled
instrument), whether voluntarily or involuntarily by you or any third party (the
“Transfer Restrictions”), and any purported sale, exchange, transfer,
assignment, pledge, hypothecation, fractionalization, hedge or other disposition
in violation of the Transfer Restrictions shall be void; and (ii) if and to the
extent your Base Shares are certificated, the certificates representing your
Base Shares shall bear a legend specifying that your Base Shares are subject to
the restrictions described in this Paragraph 3(c), and GS Inc. shall advise its
transfer agent to place a stop order against your Base Shares. Within 30
Business Days after the Transferability Date (or any other date for which
removal of the Transfer Restrictions is called for), GS Inc. shall take, or
shall cause to be taken, such steps as may be necessary to remove the Transfer
Restriction.
          (d) Escrow. In the discretion of the Committee, delivery of Shares may
be made initially into an escrow account meeting such terms and conditions as
are determined by the Firm until the Committee has received such documentation
as it may have requested or until the Committee has determined that any other
conditions or restrictions on delivery of Shares required by this Award
Agreement have been satisfied. By accepting your DSP Award, you have agreed on
behalf of yourself (and your estate or other permitted beneficiary) that the
Firm may establish and maintain an escrow account on such terms and conditions
(which may include, without limitation, your executing any documents related to,
and your paying for any costs associated with, such escrow account) as the Firm
may deem necessary or appropriate. Any such escrow arrangement shall, unless
otherwise determined by the Firm, provide that (A) the escrow agent shall have
the exclusive authority to vote such Shares while held in escrow and
(B) dividends paid on such Shares held in escrow may be accumulated and shall be
paid as determined by the Firm in its discretion.
          (e) Death. Notwithstanding any other Paragraph of this Award
Agreement, if you die prior to the Delivery Date with respect to your DSP RSUs
and/or the Transferability Date with respect to your Base Shares, as soon as
practicable after the date of death and after such documentation as may be
requested by the Committee is provided to the Committee: (i) your Ordinary Base
Shares and the Shares underlying all of your then Outstanding Discount RSUs
shall be delivered to the representative of your estate; (ii) any EBT Base
Shares may, in the Trustees’ absolute discretion, be delivered to the
representative of your estate; and (iii) the Transfer Restrictions then
applicable to your Base Shares shall be removed. The Committee may adopt
procedures pursuant to which you may be permitted to specifically bequeath some
or all of your Outstanding DSP RSUs under your will to an organization described
in Sections 501(c)(3) and 2055(a) of the Code (or such other similar charitable
organization as may be approved by the Committee).

3



--------------------------------------------------------------------------------



 



     4. Termination of Employment.
          (a) Base Shares. Unless the Committee determines otherwise, if your
Employment terminates for any reason or you otherwise are no longer actively
employed with the Firm (other than by reason of Extended Absence or solely as a
result of “downsizing” as provided in Paragraph 7(b)), the Transfer Restrictions
will be removed as soon as practicable after the date your Employment so
terminates. If your Employment terminates by reason of Extended Absence or
solely by reason of a “downsizing” as provided in Paragraph 7(b), the Transfer
Restrictions shall continue to apply to your Base Shares until the
Transferability Date in accordance with Paragraph 3(c) hereof.
          (b) Discount RSUs. Unless the Committee determines otherwise, except
as provided in Paragraphs 3(e), 7, 8 and 10(g), if your Employment terminates
for any reason or you otherwise are no longer actively employed with the Firm,
your rights in respect of your Discount RSUs (but not your Base Shares) that
were Outstanding, but that had not yet become Vested, immediately prior to your
termination of Employment immediately shall terminate, such Discount RSUs shall
cease to be Outstanding, and no Shares shall be delivered in respect thereof.
     5. Termination of Discount RSUs and Non-Delivery of Shares. Unless the
Committee determines otherwise, and except as provided in Paragraphs 7 and 8,
your rights in respect of all of your Outstanding Discount RSUs (whether or not
Vested), immediately shall terminate, such Discount RSUs shall cease to be
Outstanding, and no Shares shall be delivered in respect thereof if:
          (a) you attempt to have any dispute under the Plan or this Award
Agreement resolved in any manner that is not provided for by Paragraph 13 or
Section 3.17 of the Plan;
          (b) any event that constitutes Cause has occurred;
          (c) (A) you, in any manner, directly or indirectly, (1) Solicit any
Client to transact business with a Competitive Enterprise or to reduce or
refrain from doing any business with the Firm, (2) interfere with or damage (or
attempt to interfere with or damage) any relationship between the Firm and any
Client, (3) Solicit any person who is an employee of the Firm to resign from the
Firm or to apply for or accept employment with any Competitive Enterprise or
(4) on behalf of yourself or any person or Competitive Enterprise hire, or
participate in the hiring of, any Selected Firm Personnel, or identify, or
participate in the identification of, Selected Firm Personnel for potential
hiring, whether as an employee or consultant or otherwise, or (B) Selected Firm
Personnel are Solicited, hired or accepted into partnership, membership or
similar status (1) by a Competitive Enterprise that you form, that bears your
name, in which you are a partner, member or have similar status, or in which you
possess or control greater than a de minimis equity ownership, voting or profit
participation or (2) by any Competitive Enterprise where you have, or are
intended to have, direct or indirect managerial or supervisory responsibility
for such Selected Firm Personnel;
          (d) you fail to certify to GS Inc., in accordance with procedures
established by the Committee, that you have complied, or the Committee
determines that you in fact have failed to comply, with all the terms and
conditions of the Plan and this Award Agreement. By accepting the delivery of
Shares under this Award Agreement, you shall be deemed to have represented and
certified at such time that you have complied with all the terms and conditions
of the Plan and this Award Agreement;
          (e) the Committee determines that you failed to meet, in any respect,
any obligation you may have under any agreement between you and the Firm, or any
agreement entered into in connection with your Employment with the Firm,
including, without limitation, the Firm’s notice period requirement applicable
to you, any offer letter, employment agreement, the Shareholders’ Agreement or
any other shareholders’ agreement to which other similarly situated employees of
the Firm are a party; or

4



--------------------------------------------------------------------------------



 



             (f) as a result of any action brought by you, it is determined that
any of the terms or conditions of this Award Agreement are invalid.
For purposes of the foregoing, the term “Selected Firm Personnel” means: (i) any
Firm employee or consultant (A) with whom you personally worked while employed
by the Firm, or (B) who at any time during the year immediately preceding your
termination of Employment with the Firm, worked in the same division in which
you worked; and (ii) any Managing Director of the Firm.
        6. Repayment. The provisions of Section 2.6.3 of the Plan (which
requires Award recipients to repay to the Firm amounts delivered to them if the
Committee determines that all terms and conditions of this Award Agreement in
respect of such delivery were not satisfied) shall apply to your Discount RSUs,
but, subject to Paragraph 2(b), shall not apply to your Base RSUs or your Base
Shares.
        7. Extended Absence and Downsizing.
             (a) Extended Absence.
             (i) Notwithstanding any other provision of this Award Agreement,
but subject to Paragraph 7(a)(ii), solely with respect to any Discount RSUs that
were Outstanding but that had not yet become Vested prior to your termination of
Employment (determined as described in Section 1.2.19 of the Plan) by reason of
Extended Absence, the condition set forth in Paragraph 4(b) shall be waived with
respect to any such Discount RSUs (as a result of which such Discount RSUs shall
become Vested), but all other terms and conditions of this Award Agreement shall
continue to apply. Any termination of Employment by reason of Extended Absence
shall not affect your Base Shares or Base RSUs, and the Transfer Restrictions
shall continue to apply to your Base Shares until the Transferability Date as
provided in Paragraph 3(c).
             (ii) Without limiting the application of Paragraph 4(b), your
rights in respect of your Outstanding Discount RSUs that become Vested in
accordance with Paragraph 7(a)(i) immediately shall terminate, such Outstanding
Discount RSUs shall cease to be Outstanding, and no Shares shall be delivered in
respect thereof if, prior to the original Vesting Date with respect to such
Discount RSUs, you (i) form, or acquire a 5% or greater equity ownership, voting
or profit participation interest in, any Competitive Enterprise, or (ii)
associate in any capacity (including, but not limited to, association as an
officer, employee, partner, director, consultant, agent or advisor) with any
Competitive Enterprise.
              (b) Downsizing.
              (i) Notwithstanding any other provision of this Award Agreement
and, subject to your executing such general waiver and release of claims and an
agreement to pay any associated tax liability, both as may be prescribed by the
Firm or its designee, if your Employment is terminated without Cause solely by
reason of a “downsizing,” the condition set forth in Paragraph 4(b) shall be
waived with respect to a portion of your Discount RSUs that were Outstanding but
that had not yet become Vested immediately prior to such termination of
Employment by reason of “downsizing,” as a result of which you shall become
Vested in a portion of such Discount RSUs, determined with respect to each
remaining Vesting Date by multiplying the number of Discount RSUs that were
scheduled to become Vested on each remaining Vesting Date by a fraction, the
numerator of which is the number of months from the Date of Grant to the date
your Employment terminated and the denominator of which is the number of months
from the Date of Grant to the applicable Vesting Date, but all other terms and
conditions of this Award Agreement shall continue to apply. Your termination of
Employment by reason of “downsizing” shall not affect your Base Shares or Base
RSUs, and the Transfer Restrictions shall continue to apply to your Base Shares
until the Transferability Date as provided in Paragraph 3(c).

5



--------------------------------------------------------------------------------



 



          (ii) Whether or not your Employment is terminated solely by reason of
a “downsizing” shall be determined by the Firm in its sole discretion. No
termination of Employment initiated by you, including any termination claimed to
be a “constructive termination” or the like or a termination for good reason,
will be solely by reason of a “downsizing.”
        8. Change in Control. Notwithstanding anything to the contrary in this
Award Agreement, in the event a Change in Control shall occur and within
18 months thereafter the Firm terminates your Employment without Cause or you
terminate your Employment for Good Reason, all Shares underlying your then
Outstanding DSP RSUs, whether or not Vested, shall be delivered, and the
Transfer Restrictions with respect to your Base Shares shall be removed.
        9. Dividend Equivalent Rights. Each of your DSP RSUs shall include a
Dividend Equivalent Right. Accordingly, with respect to each of your Outstanding
DSP RSUs, at or after the time of distribution of any regular cash dividend paid
by GS Inc. in respect of a Share the record date for which occurs on or after
the Date of Grant, you shall be entitled to receive an amount (less applicable
withholding) equal to such regular dividend payment as would have been made in
respect of the Share underlying such Outstanding DSP RSU. Payment in respect of
a Dividend Equivalent Right shall be made only with respect to DSP RSUs that are
Outstanding on the relevant record date. Each Dividend Equivalent Right shall be
subject to the provisions of Section 2.8.2 of the Plan.
        10. Certain Additional Terms, Conditions and Agreements.
          (a) The delivery of Shares is conditioned on your satisfaction of any
applicable withholding taxes in accordance with Section 3.2 of the Plan. To the
extent permitted by applicable law, the Firm, in its sole discretion, may
require you to provide amounts equal to all or a portion of any Federal, State,
local, foreign or other tax obligations imposed on you or the Firm in connection
with the grant, vesting or delivery of this DSP Award by requiring you to choose
between remitting such amount (i) in cash (or through payroll deduction or
otherwise) or (ii) in the form of proceeds from the Firm’s executing a sale of
Shares delivered to you pursuant to this DSP Award. In addition, if you are an
individual with separate employment contracts (at any time during and/or after
the Firm’s       fiscal year), the Firm may, in its sole discretion, require you
to provide for a reserve in an amount the Firm determines is advisable or
necessary in connection with any actual, anticipated or potential tax
consequences related to your separate employment contracts by requiring you to
choose between remitting such amount (i) in cash (or through payroll deduction
or otherwise) or (ii) in the form of proceeds from the Firm’s executing a sale
of Shares delivered to you pursuant to this DSP Award (or any other Outstanding
Awards under the Plan). In no event, however, shall any choice you may have
under the preceding two sentences determine, or give you any discretion to
affect, the timing of the delivery of Shares or the timing of payment of tax
obligations.
          (b) Your rights in respect of your Discount RSUs are conditioned on
your becoming a party to any shareholders’ agreement to which other similarly
situated employees of the Firm are a party.
          (c) Your rights in respect of your DSP Award are conditioned on the
receipt to the full satisfaction of the Committee of any required consents (as
described in Section 3.3 of the Plan) that the Committee may determine to be
necessary or advisable.
          (d) You understand and agree, in accordance with Section 3.3 of the
Plan, by accepting this DSP Award, you have expressly consented to all of the
items listed in Section 3.3.3(d) of the Plan, which are incorporated herein by
reference.
          (e) You understand and agree, in accordance with Section 3.22 of the
Plan, by accepting your DSP Award you have agreed to be subject to the Firm’s
policies in effect from time to time concerning trading in Shares and hedging or
pledging Shares and equity-based compensation or other awards (including,
without limitation, the Firm’s “Policies With Respect to Transactions Involving
GS Shares, Equity Awards and

6



--------------------------------------------------------------------------------



 



GS Options by Persons Affiliated with GS Inc.”), and confidential or proprietary
information, and to effect sales of Shares delivered to you in respect of your
DSP Award in accordance with such rules and procedures as may be adopted from
time to time with respect to sales of such Shares (which may include, without
limitation, restrictions relating to the timing of sale requests, the manner in
which sales are executed, pricing method, consolidation or aggregation of orders
and volume limits determined by the Firm). In addition, you understand and agree
that you shall be responsible for all brokerage costs and other fees or expenses
associated with your DSP Award, including, without limitation, such brokerage
costs or other fees or expenses in connection with the Trustees’ purchase or
sale of EBT Base Shares, and the sale of Shares delivered to you hereunder.
          (f) GS Inc. may affix to Certificates representing Shares issued
pursuant to this Award Agreement any legend that the Committee determines to be
necessary or advisable (including to reflect any restrictions to which you may
be subject under this Award Agreement or under any separate agreement with GS
Inc.). GS Inc. may advise the transfer agent to place a stop order against any
legended Shares.
          (g) Without limiting the application of Paragraph 5, if:
          (i) your Employment with the Firm terminates solely because you
resigned to accept employment at any U.S. Federal, state or local government,
any non-U.S. government, any supranational or international organization, any
self-regulatory organization or any agency, or instrumentality of any such
government or organization, or any other employer determined by the Committee,
and as a result of such employment, your continued holding of your Outstanding
Base Shares and/or DSP RSUs would result in an actual or perceived conflict of
interest (“Conflicted Employment”); or
          (ii) following your termination of Employment other than as described
in Paragraph 10(g)(i), you notify the Firm that you have accepted or intend to
accept Conflicted Employment at a time when you continue to hold Outstanding
Base Shares and/or DSP RSUs;
then, in the case of Paragraph 10(g)(i) above only, the conditions set forth in
Paragraph 4(b) shall be waived with respect to any Discount RSUs you then hold
that had not yet become Vested (as a result of which such Discount RSUs shall
become Vested), and in the case of Paragraphs 10(g)(i) and 10(g)(ii) above, the
Transfer Restrictions shall be removed with respect to any Base Shares, and all
Base RSUs and then Outstanding Vested Discount RSUs pursuant to which Shares had
not yet been delivered shall be cancelled, and, at the sole discretion of the
Firm, you shall receive either a lump sum cash payment in respect of, or
delivery of Shares underlying, any such cancelled Base RSUs and Vested Discount
RSUs, in each case as soon as practicable after the Committee has received
satisfactory documentation relating to your Conflicted Employment.
Notwithstanding anything else herein, payment or delivery in respect of the DSP
RSUs as a result of this Paragraph 10(g) shall be made only at such time and if
and to the extent as would not result in the imposition of any additional tax to
you under Section 409A of the Code (which governs the taxation of certain
deferred compensation).
        11. Right of Offset. The obligation to deliver Shares under this Award
Agreement or to remove the Transfer Restrictions is subject to Section 3.4 of
the Plan, which provides for the Firm’s right to offset against such obligation
any outstanding amounts you owe to the Firm and any amounts the Committee deems
appropriate pursuant to any tax equalization policy or agreement.
        12. Amendment. The Committee reserves the right at any time to amend the
terms and conditions set forth in this Award Agreement, and the Board may amend
the Plan in any respect; provided that, notwithstanding the foregoing and
Sections 1.3.2(f), 1.3.2(g) and 3.1 of the Plan, no such amendment shall
materially adversely affect your rights and obligations under this Award
Agreement without your consent; and provided further that the Committee
expressly reserves its rights to amend this Award Agreement and the Plan as
described in Sections 1.3.2(h)(1), (2) and (4) of the Plan. Any amendment of
this Award Agreement shall be

7



--------------------------------------------------------------------------------



 



in writing signed by an authorized member of the Committee or a person or
persons designated by the Committee.
     13. Arbitration; Choice of Forum. BY ACCEPTING THIS DSP AWARD, YOU
UNDERSTAND AND AGREE THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET
FORTH IN SECTION 3.17 OF THE PLAN, WHICH ARE EXPRESSLY INCORPORATED HEREIN BY
REFERENCE AND WHICH, AMONG OTHER THINGS, PROVIDE THAT ANY DISPUTE, CONTROVERSY
OR CLAIM BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR CONCERNING
THE PLAN OR THIS AWARD AGREEMENT SHALL BE FINALLY SETTLED BY ARBITRATION IN NEW
YORK CITY, PURSUANT TO THE TERMS MORE FULLY SET FORTH IN SECTION 3.17 OF THE
PLAN, SHALL APPLY.
     14. Non-transferability. Except as otherwise may be provided in this
Paragraph 14 or as otherwise may be provided by the Committee, and subject to
Paragraph 3 hereof, the limitations on transferability set forth in Section 3.5
of the Plan shall apply to this DSP Award. Any purported transfer or assignment
in violation of the provisions of this Paragraph 14, Paragraph 3(c) or
Section 3.5 of the Plan shall be void. The Committee may adopt procedures
pursuant to which some or all recipients of DSP Awards may transfer some or all
of their DSP Awards through a gift for no consideration to any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law, including adoptive relationships, any person sharing the
recipient’s household (other than a tenant or employee), a trust in which these
persons have more than 50% of the beneficial interest, and any other entity in
which these persons (or the recipient) own more than 50% of the voting interests
(but in the case of DSP Awards over EBT Base Shares, only to the extent that
this is permitted by the terms of the Trust Deed).
     15. Governing Law. YOUR DSP AWARD SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.
     16. Delay in Payment. To the extent required in order to avoid the
imposition of any interest and/or additional tax under
Section 409A(a)(1)(B) of the Code, any payments or deliveries due as a result of
your termination of Employment with the Firm may be delayed for six months if
you are deemed to be a “specified employee” as defined in
Section 409A(a)(2)(i)(B) of the Code.
     17. Headings. The headings in this Award Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.
     IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly
executed and delivered as of the Date of Grant.

              THE GOLDMAN SACHS GROUP, INC.
 
       
 
  By:    
 
  Name:    
 
  Title:    

8